Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2-20 are objected to because of the following informalities:
In claims 2-19, line 1 and claim 20, lines 1, 6, and 9-10, rephrase “the appliance” to read --the temporary oral appliance--.   
In claim 3, line 9 and claim 5, line 2 rephrase “fasteners” to read --adjustable fasteners--. 
In claim 19, line 1 rephrase “frames” to read --maxilla and mandible frames--.
In claim 20, line 7 rephrase “a patient's jaws and oropharyngeal cavity” to read --the patient's jaws and oropharyngeal cavity--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the 5therapeutic position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the therapeutic position” to read --a therapeutic position--. 
Claim 16 recites the limitation "convex surface" in lines 3 and 11.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “convex surface” to read --convex side--. 
Claim 20 recites the limitation "a permanent oral device 5tempte" in line 4. This phrase renders the claim unclear as to if “a permanent oral device” is a double inclusion of the same or different “permanent oral appliance” in claim 1, line . For examination purposes, rephrase “a permanent oral device” to read --the permanent oral appliance--.  
The term “insufficient” in claim 20, line 20 is a relative term which renders the claim indefinite. The term “insufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “insufficient” is interpreted as no improvement and marginal improvement of the measured values. To improve clarity of the claim, remove the term “insufficient”. 
Claim 20 recites the limitation "the temporary oral device5tempte" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the temporary oral device” to read --the temporary oral appliance--. 
Claims 2-15 and 17-19 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halstrom et al. (U.S. Patent Pub. No. 20070209666).
Regarding claim 1, Halstrom discloses a temporary oral appliance 10’ (Paragraphs 27, 47 and Figures 5-6, mandible positioning device 10’ that opens pharyngeal airway for sleep apnea treatment) that is reversibly adjustable (Paragraphs 47-49 and Figures 5-6, adjusting screws 34 and 50,58 to reversibly adjust the lower bite block 14 anterior/posterior and vertically, respectively, relative to the upper bite block 12. There are scales 70,71 in millimeter increments to determine the dimension of horizontal and/or vertical adjustment) to assume pre-measured dimensions of occlusion that define the therapeutic position of a permanent oral appliance 10’ (Paragraphs 47-49, after the desired horizontal and/or vertical adjustment are made the adjusting screws 34 and 50,58 are able to be tightened and the mandible positioning device 10’ is defined to be in a permeant therapeutic position, thereby assuming pre-measured dimensions of a patient’s occlusion) for treatment of obstructive sleep disorders comprising; a maxilla frame 12 (Paragraphs 47-49 and Figures 5-6); a mandible frame 14 (Paragraphs 47-49 and Figures 5-6); a vertical adjustment block 40 (Paragraphs 40, 48 and Figures 3 and 6, slide member 40 has flange 42 that is abutted by shank 38 of adjusting screw 34 and shank 62 of adjusting screw 58. Slide member 40 is disposed between the upper 12 and lower 14 bite blocks) disposed between said maxilla frame 12 and said mandible frame 40, said vertical adjustment block 40 shaped to allow adjustment of a spatial relationship (Paragraph 48, movement of slide member 40 and abutment with shank 38 of adjusting screw 34 and shank 62 of adjusting screw provides for spatial horizontal and vertical adjustment between the upper 12 and lower 14 bite blocks) between said maxilla frame 12 and said mandible frame 14 according to said pre-measured dimensions by adjusting relative positions of said maxilla frame 12, said mandible frame 14 and said vertical adjustment block 40; and an adjustable fastener 34,50, 58 (Paragraphs 47-49 and Figures 5-6, adjusting screws 34,50 associated with lower bite block 14 and adjusting screw 58 associated with upper bite block 12 that reversibly adjusts positions of the lower bite block 14, upper bite block 12, and slide member 40) associated with each of said maxilla frame 12 and said mandible frame 14  that reversibly fixes relative positions of said maxilla frame 12, said mandible frame 14 and said vertical adjustment block 40.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-15, and 19, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian (U.S. Patent Pub. No. 20060174897) in view of Bauerfeind et al. (U.S. Patent Pub. No. 20190201226) and in further view of Nordgren (U.S. Patent Pub. No. 20180235824).
Regarding claim 1, Sarkisian discloses a temporary oral appliance (Paragraphs 14, 93-94, 116 and Figure 2B, intra-oral appliance with adjustable connection mechanism 200 that is reversibly adjustable in lateral and anterior/posterior movements of the mandible given by movement of interlocking member 208 as well as in vertical movements by interchanging interlocking member 208 for treatment of sleep apnea) that is reversibly adjustable to assume pre-measured dimensions of occlusion that define the therapeutic position of a permanent oral appliance (Paragraphs 14, 93-94, 116 and Figure 2B, after the desired anterior/posterior, lateral, and vertical adjustment are made the intra-oral appliance is defined to be in a permeant therapeutic position, thereby assuming pre-measured dimensions of a patient’s occlusion) for treatment of obstructive sleep disorders comprising; a maxilla frame 210 (Paragraph 93 and Figure 2b, maxillary member 210); a mandible frame 214 (Paragraph 93 and Figure 2b, mandibular member 214); a vertical adjustment block 208 (Paragraph 94 and Figure 2b, The interlocking member 208 couples the maxillary member 210 and the mandibular member 214, and in connection with the mandibular adjuster 206, assists in the incremental movement of the mandible 118) disposed between said maxilla frame 210 and said mandible frame 214, said vertical adjustment block 208 shaped to allow adjustment of a spatial relationship (Paragraphs 14, 93-94, 116 and Figure 2B, lateral and anterior/posterior spatial movements of the mandible given by movement of interlocking member 208 within primary retention guide 202 of maxillary member 210 and secondary retention guide 204 of mandibular member 214. Also vertical movements by interchanging interlocking member 208) between said maxilla frame 210 and said mandible frame 214 according to said pre-measured dimensions by adjusting relative positions of said maxilla frame 210, said mandible frame 214 and said vertical adjustment block 208.
However, Sarkisian fails to explicitly disclose a fastener associated with each of said maxilla frame and said mandible frame that adjusts relative positions of said maxilla frame, said mandible frame and said vertical adjustment block.
Bauerfeind teaches an analogous adjustment (Paragraphs 29-31, adjustment of clamping block 80 with head 22 and profile disk 50) comprising a fastener 80 (Paragraphs 29-31 and Figures 7a-9, clamping block 80 has cylindrical neck 86, rectangular body 84, and curved clamping sections 82. The clamping block 80 is positioned within the slot 26 of the dome-shaped 24 sliding head 22 and adjusts the position of the concave dome-shaped sliding surface 54 of the profile disk 50 relative to the dome-shaped 24 sliding head 22 allowing both tilting and torsion therebetween) that adjusts relative positions of an analogous frame 22 (Paragraph 31 and Figure 9) and analogous adjustment block 50 (Paragraphs 30-31 and Figures 8-9).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection (Paragraphs 103, 110, 116, and Figures 2a, 5a, and 8a, connection of mandibular adjuster 206 and anchor piece 804 of interlocking member 206 with primary retention guide 202 on the maxillary member 210 and connection of round head 808 of interlocking member 206 with secondary retention guide 204 on the mandibular member 214) of the vertical adjustment block with each of the mandible and maxillary frame of Sarkisian, so that there is a fastener associated with each of said maxilla frame and said mandible frame that adjusts relative positions of said maxilla frame, said mandible frame and said vertical adjustment block (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: modifying the maxillary frame 210 with the primary retention guide 202, and mandibular adjuster 206 connected with the anchor piece 804 of Sarkisian so that there is a concave portion on the maxillary frame with a slot that receives a convex adjustment fastener which travels through an upper concave side of the maxillary frame through the slot to a lower convex side of the maxillary frame to be fastened into a concave shaped mandibular adjuster 206 connected with the anchor piece 804 of the interlocking member 208 of Sarkisian, as taught by a convex adjustment fastener 82,84,86 of Bauerfiend through a slot 26 of Bauerfiend on a contoured frame 24 of Bauerfiend to be fastened with a concave recess 54 of Bauerfiend. Additionally, modifying the mandibular frame 214 with the secondary retention guide 204 and convex head 808 of Sarkisian so that there is a concave portion on the mandibular frame with a slot that receives a convex adjustment fastener which travels through a lower concave side of the mandibular frame through the slot to an upper convex side of the mandibular frame to be fastened into a concave head 808 of the interlocking member 208, as taught by a convex adjustment fastener 82,84,86 of Bauerfiend through a slot 26 of Bauerfiend on a contoured frame 24 of Bauerfiend to be fastened with a concave recess 54 of Bauerfiend), as taught by Bauerfiend, in order to provide an improved oral appliance that has an enhanced adjustable connection provided by a fastener with corresponding contours that provides for torsion (Bauerfiend, Paragraphs 30-31) between the mandibular frame, maxillary frame, and the vertical adjustment block.  
However, the combination of Sarkisian in view of Bauerfiend fails to explicitly disclose the fastener is an adjustable fastener that reversibly fixes relative positions of said maxilla frame, said mandible frame and said vertical adjustment block.
Nordgren teaches an analogous adjustment (Paragraphs 36-38 and Figure 5c, adjustment of fastener assembly 200 with base 120 and shell frame 130) wherein an analogous fastener 200 (Paragraphs 36-38 and Figure 5c, fastener assembly 200 comprising a fastener 230, locking spacer 500, and locking knob 505 extends through support base 130 and shell frame 130 to provide pitch adjustment thereto via an adjustment and locking position of the knob 505) is an adjustable fastener 200 that reversibly fixes relative positions of an analogous frame 120 (Paragraphs 36-38 and Figure 5e) and analogous adjustment block 130 (Paragraphs 36-38 and Figure 5e).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the convex shaped fastener of Sarkisian in view of Bauerfiend, so that the convex shaped fastener is adjustable providing reversible fixability of said maxilla frame, said mandible frame and said vertical adjustment block, as taught by Nordgren, in order to provide an improved oral appliance with an enhanced fastener that is tightened into position to fix the degree of adjustment and loosened to allow for adjustment (Nordgren, Paragraphs 36-38).
Regarding claim 2, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses a gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: modifying the maxillary frame 210 with the primary retention guide 202 as well as the mandibular frame 214 with secondary retention guide 204 of Sarkisian so that there is a contoured gutter with a slot, as taught by a slot 26 of Bauerfiend on a contoured frame 24 of Bauerfiend) disposed in each of said maxilla frame 210 (Sarkisian, Paragraph 93 and Figure 2b) and said mandible frame 214 (Sarkisian, Paragraph 93 and Figure 2b), each gutter having a concave side (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: concave side of gutter corresponds to convex adjustment fastener) and a convex side (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: convex side of gutter corresponds to concave vertical adjustment block); each gutter defining a slot 26 (Bauerfiend, Paragraph 29 and Figure 9, window 26 on dome-shaped sliding surface 24 of head 22); the gutters being disposed perpendicular (Modification of Paragraph 93 and Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: the maxillary frame 210 with the primary retention guide 202 and the mandibular frame 214 with secondary retention guide 204 of Sarkisian as modified by Bauerfiend to form gutters, with the orientation of the gutters on the mandibular 214 and maxillary 210 frames are perpendicular) to each other.
Regarding claim 3, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses:
The combination of Sarkisian in view of Bauerfiend discloses wherein said vertical adjustment block 208 (Sarkisian, Paragraph 94 and Figure 2b) comprises: a first gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: modifying the mandibular adjuster 206 connected with the anchor piece 804 of interlocking member 208 of Sarkisian so that there is instead a concave shaped mandibular adjuster 206 connected to the anchor piece 804 of the interlocking member 208 of Sarkisian, as taught by a concave recess 54 of Bauerfiend) that is complementary to said convex side of said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) disposed in said maxilla frame 210 (Sarkisian, Paragraph 93 and Figure 2b); a second gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: modifying the convex head 808 of the interlocking member 208 of Sarkisian, so that there is instead only a concave shaped head 808 of the interlocking member 208, as taught by a concave recess 54 of Bauerfiend) that is complementary to said convex side of said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) disposed in said mandible frame 214 (Sarkisian, Paragraph 93 and Figure 2b), wherein said first gutter and said second gutter are perpendicular to each other (Modification of Paragraph 93 and Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: the mandibular adjuster 206 connected with the anchor piece 804 of interlocking member 208 as well as the convex head 808 of the interlocking member 208 of Sarkisian as modified by Bauerfiend to form concave gutters, with the orientation of the gutters on the opposite ends of the interlocking member 208 are perpendicular); apertures (Modification of Paragraph 93 and Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: modifying the mandibular adjuster 206 connected with anchor piece 804 of interlocking member 208 as well as the convex head 808 of the interlocking member 208 of Sarkisian, so that there is instead a concave shaped mandibular adjuster 206 connected with the anchor piece 804 of the interlocking member 208 with a fastener received in an aperture thereon and a concave head 808 of the interlocking member 208 with a fastener received in an aperture thereon, as taught by an aperture within the concave recess 54 of Bauerfiend to receive the neck 86 of the fastener 80 of Bauerfiend) for receiving said adjustable fastener 80 (Bauerfiend, Paragraphs 29-31 and Figures 7a-9).
However, the combination of Sarkisian in view of Bauerfiend fails to explicitly disclose at least one scale for selecting at least one angle of rotation.
Nordgren teaches the analogous adjustment block 130 (Paragraphs 36-38 and Figure 5e) has at least one scale (Paragraph 31, pitch adjustment reference markers located on shell frame 130 that enable a visual inspection of a quantifiable amount of how much the pitch of shell frame 130 has been adjusted in either direction) for selecting at least one angle of rotation.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the vertical adjustment block of Sarkisian in view of Bauerfiend, so that there is a scale for selecting at least one angle of rotation, as taught by Nordgren, in order to provide an improved oral appliance with an enhanced vertical adjustment block having measuring scales marked to allow a user to easily select a desired amount of rotation (Nordgren, Paragraph 31) of the mandibular and maxillary frames. 
Regarding claim 4, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein each of said adjustable fastener (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, clamping block 80 has cylindrical neck 86, rectangular body 84, and curved clamping sections 82; Nordgren, Paragraphs 36-38 and Figure 5c, fastener 200 comprising a fastener 230, locking spacer 500, and locking knob 505) comprises an assembly that includes at least a bolt (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, cylindrical neck 86; Nordgren, Paragraphs 36-38 and Figure 5c, fastener 230) and a washer (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, curved clamping sections 82 is convex and complements concave side of head 22; Nordgren, Paragraphs 36-38 and Figure 5c, locking spacer 500), wherein said washer is complementary to said concave side (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: concave side of gutter corresponds to convex adjustment fastener) of said slot 26 (Bauerfiend, Paragraph 29 and Figure 9) disposed in each of said gutters (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend).
Regarding claim 5, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend), said vertical adjustment block 208 (Sarkisian, Paragraph 94 and Figure 2b) and said adjustable fasteners (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, clamping block 80 has cylindrical neck 86, rectangular body 84, and curved clamping sections 82; Nordgren, Paragraphs 36-38 and Figure 5c, fastener 200 comprising a fastener 230, locking spacer 500, and locking knob 505) are provided in a discrete assembly (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend, concave gutters formed in the maxillary 210 and mandibular 214 frames of Sarkisian as modified by Bauerfiend with the correspondingly contoured interlocking member 208 of Sarkisian as modified by Bauerfiend are bonded in a discrete assembly given by fastener 80 of Bauerfiend) that is bonded with said maxilla frame 210 (Sarkisian, Paragraph 93 and Figure 2b) and said mandible frame 214 (Sarkisian, Paragraph 93 and Figure 2b).
Regarding claim 7, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein said gutters (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend, modifying the maxillary frame 210 with the coupled primary retention guide 202 as well as the mandibular frame 214 with the coupled secondary retention guide 204 of Sarkisian so that there is a contoured gutter with a slot, as taught by a slot 26 of Bauerfiend on a contoured frame 24 of Bauerfiend, thereby are formed as integral to the maxillary frame 210 and mandibular frame 214) are integral to said maxilla frame 210 (Sarkisian, Paragraph 93 and Figure 2b) and said mandible frame 214 (Sarkisian, Paragraph 93 and Figure 2b).
Regarding claim 9, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein each of said adjustable fastener (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, clamping block 80 has cylindrical neck 86, rectangular body 84, and curved clamping sections 82; Nordgren, Paragraphs 36-38 and Figure 5c, fastener 200 comprising a fastener 230, locking spacer 500, and locking knob 505) comprises an assembly that includes at least a bolt (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, cylindrical neck 86; Nordgren, Paragraphs 36-38 and Figure 5c, fastener 230) and a washer (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, curved clamping sections 82 is convex and complements concave side of head 22; Nordgren, Paragraphs 36-38 and Figure 5c, locking spacer 500), wherein said washer is complementary to said concave side (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: concave side of gutter corresponds to convex adjustment fastener) of said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend); wherein said washer is received by (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) said gutter; and wherein loosening said bolt allows said washer to move (Nordgren, Paragraphs 36-38 and Figure 5c, fastener assembly 200 comprising a fastener 230, locking spacer 500, and locking knob 505 extends through support base 130 and shell frame 130 to provide pitch adjustment thereto via an adjustment position of the knob 505) within said gutter and tightening said bolt restrains movement (Nordgren, Paragraphs 36-38 and Figure 5c, fastener assembly 200 comprising a fastener 230, locking spacer 500, and locking knob 505 extends through support base 130 and shell frame 130 to provide pitch adjustment thereto via a locked position of the knob 505) of said bolt within said gutter.
Regarding claim 11, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein dimensions of occlusion include: an anterior-posterior axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: maxilla frame 210 of Sarkisian has anterior/posterior oriented gutter as modified by Bauerfiend allowing for movement up and down the slot formed in the maxilla gutter to provide anterior-posterior adjustment); a lateral axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: mandible frame 214 of Sarkisian has laterally oriented gutter as modified by Bauerfiend allowing for movement laterally via the slot formed in the mandible gutter to provide lateral adjustment); a vertical axis (Sarkisian, Paragraph 116, interlock member support 806 of interlocking member 208 is available in three fixed, different height sizes to facilitate vertical movement of the mandible for a more comfortable fit); and an angle of rotation about at least one of said anterior- posterior axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: maxilla frame 210 of Sarkisian has anterior/posterior oriented concave gutter as modified by Bauerfiend allowing for torsional adjustment on the concave gutter to provide for angular roll) and said lateral axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: mandible frame 214 of Sarkisian has laterally oriented concave gutter as modified by Bauerfiend allowing for torsional adjustment on the concave gutter to provide for angular pitch).
Regarding claim 12, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein movement of said bolt (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, cylindrical neck 86; Nordgren, Paragraphs 36-38 and Figure 5c, fastener 230) within said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) disposed in said maxilla frame 210 (Sarkisian, Paragraph 93 and Figure 2b) adjusts said anterior-posterior axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: maxilla frame 210 of Sarkisian has anterior/posterior oriented gutter as modified by Bauerfiend allowing for movement up and down the slot formed in the maxilla gutter to provide anterior-posterior adjustment).
Regarding claim 13, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein rotation (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: modifying the mandibular adjuster 206 connected with the anchor piece 804 of interlocking member 208 of Sarkisian so that there is instead a concave shaped mandibular adjuster 206 connected to the anchor piece 804 of the interlocking member 208 of Sarkisian which rotates on the convex side of the maxillary frame 210, as taught by a concave recess 54 of Bauerfiend rotating on the convex shaped 24 head 22 of Bauerfiend) of said vertical adjustment block 208 (Sarkisian, Paragraph 94 and Figure 2b) about said convex side of said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) disposed in said maxilla frame 210 (Sarkisian, Paragraph 93 and Figure 2b) adjusts said angle of rotation about said anterior-posterior axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: maxilla frame 210 of Sarkisian has anterior/posterior oriented concave gutter as modified by Bauerfiend allowing for torsional adjustment on the concave gutter to provide for angular roll).
Regarding claim 14, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein movement of said bolt (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, cylindrical neck 86; Nordgren, Paragraphs 36-38 and Figure 5c, fastener 230) within said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) disposed in said mandible frame 214 (Sarkisian, Paragraph 93 and Figure 2b) adjusts said lateral axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: mandible frame 214 of Sarkisian has laterally oriented gutter as modified by Bauerfiend allowing for movement laterally via the slot formed in the mandible gutter to provide lateral adjustment).
Regarding claim 15, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein rotation (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: modifying the convex head 808 of the interlocking member 208 of Sarkisian, so that there is instead only a concave shaped head 808 of the interlocking member 208 which rotates on the convex side of the mandible frame 214, as taught by a concave recess 54 of Bauerfiend rotating on the convex shaped 24 head 22 of Bauerfiend) of said vertical adjustment block 208 (Sarkisian, Paragraph 94 and Figure 2b) about said convex side of said gutter (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) disposed in said mandible frame 214 (Sarkisian, Paragraph 93 and Figure 2b) adjusts said angle of rotation about said lateral axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: mandible frame 214 of Sarkisian has laterally oriented concave gutter as modified by Bauerfiend allowing for torsional adjustment on the concave gutter to provide for angular pitch).
Regarding claim 19, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses sets of maxilla 210 (Sarkisian, Paragraph 93 and Figure 2b) and mandible 214 (Sarkisian, Paragraph 93 and Figure 2b) frames in a plurality of sizes (Sarkisian, Paragraph 96, maxillary member 210 and the mandibular member 214 come in three industry standard sizes of small, medium, and large).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian (U.S. Patent Pub. No. 20060174897) in view of Bauerfeind et al. (U.S. Patent Pub. No. 20190201226) in view of Nordgren (U.S. Patent Pub. No. 20180235824), as applied to claim 5, and in further view of Gaskell (U.S. Patent Pub. No. 20060196512).
Regarding claim 6, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above but fails to explicitly disclose wherein said discrete assembly is fabricated from stainless steel.
Gaskell teaches an analogous oral appliance (Paragraph 30 and Figure 1, dental splint) wherein said analogous discrete assembly 2 (Paragraphs 17, 35-36 and Figures 2-4, fastener 2 comprising base plate 4, cover 20, hook 36 and threaded allen headed bolt 44 fabricated from stainless steel) is fabricated from stainless steel.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the discrete assembly of Sarkisian in view of Bauerfiend in view of Nordgren, so that the material is stainless steel, as taught by Gaskell, in order to provide an improved oral appliance with an enhanced discrete assembly formed of stainless steel which provides strength and support and is suitable for internal use within a human body (Gaskell, Paragraph 17).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian (U.S. Patent Pub. No. 20060174897) in view of Bauerfeind et al. (U.S. Patent Pub. No. 20190201226) in view of Nordgren (U.S. Patent Pub. No. 20180235824), as applied to claim 3, and in further view of Halstrom et al. (U.S. Patent Pub. No. 20070209666).
Regarding claim 8, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses wherein said vertical adjustment block 208 (Sarkisian, Paragraph 94 and Figure 2b) is provided in a plurality of sizes (Sarkisian, Paragraph 116, interlock member support 806 of interlocking member 208 is available in three fixed, different height sizes to facilitate vertical movement of the mandible for a more comfortable fit) that provide adjustment of a vertical axis.
However, the combination of Sarkisian in view of Bauerfiend in view of Nordgren fails to explicitly disclose 1mm increments starting with 0 mm. 
Halstrom teaches an analogous oral appliance 10’ (Paragraphs 27, 47 and Figures 5-6, mandible positioning device 10’ that opens pharyngeal airway for sleep apnea treatment) with analogous adjustment (Paragraphs 47-49 and Figures 5-6, adjusting screws 50,58 to reversibly adjust the lower bite block 14 vertically relative to the upper bite block 12. There is a scale 71 in millimeter increments to determine the dimension of vertical adjustment starting with 0mm of adjustment) of the analogous vertical axis in 1mm increments starting with O mm.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the vertical adjustment of Sarkisian in view of Bauerfiend in view of Nordgren, so that the adjustment is in 1 mm increments, as taught by Halstrom, in order to provide an improved oral appliance with an enhanced vertical adjustment along the vertical axis given by 1 mm height adjustments for more precise incremental movement (Halstrom, Paragraphs 47-49).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian (U.S. Patent Pub. No. 20060174897) in view of Bauerfeind et al. (U.S. Patent Pub. No. 20190201226) in view of Nordgren (U.S. Patent Pub. No. 20180235824), as applied to claim 9, and in further view of Halstrom (U.S. Patent No. 5868138; hereinafter Halstrom’138).
Regarding claim 10, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above but fails to explicitly disclose wherein said assembly further includes at least one spring.
Halstrom’138 teaches an analogous oral appliance (Col. 8, lines 62-67 and Figure 11, dental appliance for treating obstructive sleep apnea) wherein said analogous assembly 70 (Col. 9, lines 1-5 and Figure 11, spring loaded stylus bolt 70 includes coiled spring 80) further includes at least one spring 80 (Col. 9, lines 1-5 and Figure 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bolt of the adjustable fastener of Sarkisian in view of Bauerfiend in view of Nordgren, so that the bolt is spring loaded, as taught by Halstrom’138, in order to provide an improved oral appliance with an enhanced adjustable fastener having a spring loaded bolt to allow for biasing the bolt which permits a greater degree of vertical travel between the maxilla and mandibular frames (Halstrom’138, Col. 9, lines 1-5).
Claims 16-17, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Sarkisian (U.S. Patent Pub. No. 20060174897) in view of Bauerfeind et al. (U.S. Patent Pub. No. 20190201226) in view of Nordgren (U.S. Patent Pub. No. 20180235824), as applied to claim 11, and in further view of Halstrom et al. (U.S. Patent Pub. No. 20070209666) and Chung et al. (U.S. Patent Pub. No. 20150216715).
Regarding claim 16, the combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses the invention as described above and further discloses flute features (Bauerfiend, Paragraph 14, lower concave side of the head 22 has rough or toothed catch surface structures) disposed within said gutters (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend); ridges (Bauerfiend, Paragraph 14, clamping section 82 of the clamping block 80 is preferably provided with a rough or toothed surface structure) on said washer (Bauerfiend, Paragraphs 29-31 and Figures 7a-9, curved clamping sections 82 is convex and complements concave side of head 22; Nordgren, Paragraphs 36-38 and Figure 5c, locking spacer 500), wherein interaction of said ridges on said washer with said flute features disposed within said gutters allows adjustment along either of said anterior-posterior axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: maxilla frame 210 of Sarkisian has anterior/posterior oriented gutter as modified by Bauerfiend allowing for movement of the washer and bolt up and down the slot formed in the maxilla gutter to provide anterior-posterior adjustment) and said lateral axis (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend: mandible frame 214 of Sarkisian has laterally oriented gutter as modified by Bauerfiend allowing for lateral movement of the washer and bolt in the slot formed in the mandible gutter to provide lateral adjustment).
However, the combination of Sarkisian in view of Bauerfiend in view of Nordgren fails to explicitly disclose adjustment in millimeter increments. 
Halstrom teaches an analogous oral appliance 10’ (Paragraphs 27, 47 and Figures 5-6, mandible positioning device 10’ that opens pharyngeal airway for sleep apnea treatment) with analogous adjustment (Paragraphs 47-49 and Figures 5-6, adjusting screw 34 to reversibly adjust the lower bite block 14 horizontally relative to the upper bite block 12) along the analogous anterior-posterior axis in millimeter increments (Paragraphs 47-49 and Figures 5-6, There is a scale 70 in millimeter increments to determine the dimension of horizontal adjustment).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the anterior-posterior adjustment of Sarkisian in view of Bauerfiend in view of Nordgren, so that the adjustment is in millimeter increments, as taught by Halstrom, in order to provide an improved oral appliance with an enhanced horizontal adjustment along the anterior-posterior axis given by 1 mm adjustments for more precise incremental movement (Halstrom, Paragraphs 47-49).
However, the combination of Sarkisian in view of Bauerfiend in view of Nordgren in view of Halstrom fails to explicitly disclose flute features disposed on said convex side; and ridges on said vertical adjustment block, wherein interaction of said ridges on said vertical adjustment block with said flute features on said convex surface allows adjustment of said rotation about either of said anterior-posterior axis and said lateral axis.
Chung teaches an analogous oral appliance 10 (Paragraph 30 and Figure 1, snoring prevention device 10) comprising flute features 62 (Paragraph 47 and Figure 3, rows of serrations 62 on second inclined surface 61) disposed on said analogous side 61 (Paragraph 47 and Figure 3); and ridges 51b (Paragraph 47 and Figure 3, first serrations 51b on first inclined surface 51a) on said analogous vertical adjustment block 51 (Paragraph 46 and Figure 3, body 51), wherein interaction of said ridges 51b on said analogous vertical adjustment block 51 with said flute features 62 on said analogous side 61 allows analogous adjustment (Paragraphs 43, 49-52 and Figures 5-6, interactions of first serrations 51b with second serrations 62 provide for incremental movement of the upper jaw mounting frame 20 and lower jaw mounting frame 30 in an angular pitch direction) of said analogous rotation about said analogous lateral axis (Figures 5-6, pitch adjustment rotation about lateral axis given by interactions of first serrations 51b with second serrations 62).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the vertical adjustment block and the convex side of Sarkisian in view of Bauerfiend in view of Nordgren in view of Halstrom, so that the vertical adjustment block has ridges that connect with flute features on the convex side to provide for rotation about the lateral axis in single degree increments, as taught by Chung, in order to provide an improved oral appliance with an enhanced connection between the vertical adjustment block and the convex side of the gutter to provide for single incremental movement matching the rotation of a user’s mandible and maxilla during jaw opening and closing (Chung, Paragraphs 49-50). 
However, the combination of Sarkisian in view of Bauerfiend in view of Nordgren in view of Halstrom in view of Chung fails to explicitly disclose adjustment in singe-degree increments.
It appears that the device of Sarkisian in view of Bauerfiend in view of Nordgren in view of Halstrom in view of Chung would operate equally well with the claimed single degree increments since Chung teaches adjustment in incremental movement. Further, applicant has not disclosed that the single degree range claimed solves any stated problem or is for any particular purpose, indicating simply that the angular increments are “dependent the precision of the manufacturing process, finer and more precise detail will allow for finer smaller increments of angular adjustment (Specification Page 24, lines 25-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the oral appliance of Sarkisian in view of Bauerfiend in view of Nordgren in view of Halstrom in view of Chung to have adjustment in singe-degree increments because it appears to be an arbitrary design consideration which fails to patentably distinguish over Sarkisian in view of Bauerfiend in view of Nordgren in view of Halstrom in view of Chung. See MPEP 2144.04(I). 
Regarding claim 17, the combination of Sarkisian in view of Bauerfiend in view of Nordgren in view of Halstrom in view of Chung discloses the invention as described above and further discloses:
The combination of Sarkisian in view of Bauerfiend in view of Nordgren discloses scales (Sarkisian, Paragraphs 35 and 99, incremental indicators for gauging the incremental movement of the mandible to one of an anterior and a posterior positions. Although only ten incremental values are illustrated for clarity, finer incremental gauging values may also be used) disposed adjacent to said gutters (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend) to facilitate adjustment along said axes (Modification of Figure 2B of Sarkisian in view of Figure 9 of Bauerfiend).
However, the combination of Sarkisian in view of Bauerfiend in view of Nordgren fails to explicitly disclose millimeter scales.
Halstrom teaches millimeter scales 70 (Paragraphs 47-49 and Figures 5-6, scales 70 in millimeter increments to determine the dimension of horizontal adjustment)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the gutters of Sarkisian in view of Bauerfiend in view of Nordgren, so that the gutters have millimeter increments scales, as taught by Halstrom, in order to provide an improved oral appliance with an enhanced adjustment given by 1 mm adjustments for more precise incremental movement (Halstrom, Paragraphs 47-49).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Halstrom et al. (U.S. Patent Pub. No. 20070209666), as applied to claim 1, in view of Fuselier (U.S. Patent Pub. No. 20100154802).
Regarding claim 18, Halstrom discloses the invention as described above but fails to explicitly disclose wherein each of at least said maxilla frame and said mandible frame comprises a body molded from controlled-cure polymer.
Fuselier teaches an analogous oral appliance (Paragraph 31 and Figure 1, snoring prevention device) wherein each of at least said analogous maxilla frame 110 (Paragraph 31 and Figure 1, upper appliance 110) and said analogous mandible frame 112 (Paragraph 31 and Figure 1, lower appliance 112) comprises a body molded from controlled-cure polymer (Paragraph 34, The soft uncured thermoplastic acrylic of the upper and lower appliances 110, 112 can then be formed around the model of the user's teeth and cured to create the finished rigid upper and lower appliances 110, 112, wherein this acrylic is a controlled cure polymer).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the maxilla and mandible frames of Halstrom, so that the maxilla and mandible frames are molded from a controlled cure polymer, as taught by Fuselier, in order to provide an improved oral appliance with an enhanced maxilla and mandible frame that has acrylic material that is cured to form a rigid structure that matches the dentition of the user (Fuselier, Paragraph 34).
Claim 20, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Halstrom et al. (U.S. Patent Pub. No. 20070209666), as applied to claim 1, in view of Remmers et al. (U.S. Patent Pub. No. 20160022205) and in further view of Garner (U.S. Patent Pub. No. 20170106267).
Regarding claim 20, Halstrom discloses the invention as described above and further discloses having the patient undergo sleep testing (Paragraphs 6, 8, 46, polysomnographic testing including oxygen level in the patients' blood, the heart action, chest and abdominal movements, and brain activity of the patients. The horizontal positioning and/or vertical positioning of the upper bite block 12 relative to the lower bite block 14 is done with a number of indicators, thus adding the clinician in finding the optimum positioning of the mandible during testing) using the temporary oral appliance 10’; during the sleep testing obtaining a value (Paragraphs 6, 8, and 46-49, blood oxygen level, heart action, chest movement, and brain activity values); comparing the obtained value with a previously-obtained value (Paragraphs 6, 8, and 46-49, polysomnographic testing values used to find the optimum positioning of the user’s mandible using previous polysomnographic testing value at a previous adjustment position of the mandible positioning device 10'); responsive to the obtained value representing a predetermined degree of improvement over the previously-obtained value (Paragraphs 6, 8, and 46-49, polysomnographic testing values reach desired levels when mandible positioning device 10' is in a comfortable, therapeutic, and optimum position with a user’s jaw), confirming the obtained measurements as the therapeutic position of the permanent oral appliance 10’; and responsive to a finding of no or insufficient improvement of the obtained value over the previously-obtained value, titrating (Paragraphs 46-49, zeroing then readjusting the mandible positioning device 10' respectively during testing) the temporary oral appliance 10’ and repeating (Paragraphs 6, 8, and 46) the sleep testing.
However, Halstrom fails to explicitly disclose obtaining measurements of a patient's jaws, which measurements define the therapeutic position of the permanent oral appliance for treatment of an obstructive sleep disorder; transferring the measurements to the temporary oral appliance to assume pre-measured dimensions of a patient's jaws; during the sleep testing obtaining a value for at least one of: Respiratory Disturbance Index (RDI, Respiratory Event Index (REI) and Apnea/Hypopnea Index (AHI).
Remmers teaches an analogous temporary oral appliance 500 (Paragraphs 65-66, 102 and Figure 5, oral titration RCMP appliance 500) with obtaining measurements of a patient's jaws (Paragraphs 105-109, 3D positioning scans of the user’s teeth and surrounding tissue), which measurements define the therapeutic position of the analogous permanent oral appliance 100 (Paragraphs 56-57, 102, 109, oral appliance 100 is made via the measured values of the combination of the digital scan and titration device 500 to accurately maintain the position of the mandible in the desired orientation thereby is in a permanent therapeutic position for sleep disorders) for treatment of an obstructive sleep disorder; transferring (Paragraph 109, the data set of the digital scan of the upper and lower teeth may be used to manufacture trays, that are connectable with a titration RCMP appliance 500 for the purpose of obtaining the clinically beneficial position) the measurements to the analogous temporary oral appliance 500 to assume pre-measured dimensions of a patient's jaw; during the analogous sleep testing (Paragraph 148, sleep testing with the RCMP to achieve a respiratory disturbance index) obtaining a value for Respiratory Disturbance Index (RDI).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the temporary oral appliance of Halstrom, so that there are measurements of a patient's jaws transferred to the temporary oral appliance to assume pre-measured dimensions of a patient's jaws and the sleep testing includes obtaining values for RDI, as taught by Remmers, in order to provide an improved temporary oral appliance with an enhanced fabrication process of the mandible and maxillary tray of the temporary oral appliance being in a predetermined therapeutic position given by the oral anatomy of the patient’s jaw for a more precise fit with adjustment to the temporary oral appliance as determined by RDI values (Remmers, Paragraphs 102 and 109).
However, the combination of Halstrom in view of Remmers fails to explicitly disclose obtaining measurements of a patient's oropharyngeal cavity; transferring the measurements to the temporary oral appliance to assume pre-measured dimensions of a patient's oropharyngeal cavity.
Garner teaches an analogous oral appliance 10 (Paragraph 55 and Figure 1, dental appliance 10) with obtaining measurements of a patient's oropharyngeal cavity (Paragraph 45, measuring the diameter and width of the user’s oropharynx without the dental appliance 10 via computed tomography); transferring (Paragraph 45, measurements of oropharynx diameter and width is transferred to the dental appliance 10 such that the diameter and width of the user’s oropharynx with the oral appliance 10 therein shows a 9% improvement) the measurements to the analogous oral appliance 10 to assume pre-measured dimensions of a patient's oropharyngeal cavity (Paragraph 45).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the measurements of the patient’s jaw of Halstrom in view of Remmers, to also include measurements of the patient’s oropharyngeal cavity, as taught by Garner, in order to provide an improved oral appliance that determines oropharyngeal geometry to determine the effectives of the oral appliance (Garner, Paragraph 45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lampert (US 5823194 A)
Kidd et al. (US 5829441 A)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786